                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALIJAH RABELLDE,                                    Case No. 4:17-cv-05031-KAW
                                   8                     Plaintiff,                          ORDER DENYING WITHOUT
                                                                                             PREJUDICE MR. GLEN'S MOTION
                                   9               v.                                        TO WITHDRAW AS ATTORNEY
                                  10     UNITED STATES OF AMERICA,                           Re: Dkt. No. 43
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 10, 2019, Bennett R. Glen filed a motion to withdraw as counsel for Plaintiff

                                  14   Alijah Rabellde. (Mot., Dkt. No. 43.) While Mr. Glen may have good cause to withdraw, the

                                  15   motion is deficient. Specifically, Mr. Glen left blank lines in place of the date on which he notified

                                  16   his client in writing of his intent to withdraw. (Mot. at 5:6; Decl. of Bennett R. Glen, Dkt. No. 43-

                                  17   1 ¶ 13.) As a result, the Court can only infer that Mr. Glen did not notify his client of his intent to

                                  18   withdraw.

                                  19          Accordingly, the motion to withdraw is DENIED without prejudice. The Court has already

                                  20   referred Mr. Rabellde to the Federal Pro Bono Project for the appointment of counsel for all

                                  21   purposes. (Dkt. No. 44.) So, in lieu of filing another motion to withdraw, Mr. Glen may simply

                                  22   present Mr. Rabellde with a substitution of counsel form and have Mr. Rabellde appear pro se

                                  23   until the Federal Pro Bono Project is able to find pro bono counsel. Appearing pro se will not

                                  24   adversely affect Mr. Rabellde, as the case is currently stayed pending the appointment of counsel.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 15, 2019
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge
